DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2022 has been entered.

Response to Amendment
Received 06/24/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1 and 11 have been amended.
	The 35 U.S.C § 103(a) rejection to claims 1-20 have been fully considered in view of the amendments received 06/24/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 06/24/2022


Regarding independent claim(s) 1 and 11:

Applicant’s arguments (Remarks, Page 7: ¶ 3-4), filed 06/24/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Wherein, Zhou et al. (US PGPUB No. 20110126142 A1) fails to disclose the “physical locations of the plurality of measurement devices” as claimed within the amendment. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Taft et al. (US PGPUB No. 20090281679 A1), in view of Wagner (US PGPUB No. 20100167659 A1), in view of Miyaji et al. (US PGPUB No. 20130342359 A1).


Regarding dependent claim(s) 9-10 and 19-20:

Applicant’s arguments (Remarks, Page 8: ¶ 4 to Page 9: ¶ 1), filed 06/24/2022, with respect to the rejection(s) of claim(s) 9-10 and 19-20 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Although, any X-axis and Y-axis corresponds to two axes of measurement in relation with a graph, more conidiation has been given to the shared aspect of the axes of measurement in a superimposed manner. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claim(s) 3, 4, 13, and 14:

Applicant’s arguments (Remarks, Page 9: ¶ 2), filed 06/24/2022, with respect to the rejection(s) of claim(s) 3, 4, 13, and 14 under 35 U.S.C § 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive; as expressed below.



Regarding independent claim(s) 1 and 11:

Applicant argues (Remarks; Page 7, ¶ 5 to Page 8, ¶ 1), that “…additional references (Kuniyosi, Kasahara, Goyal, Taft, Rapadas, and Cooley) only generally describe measurement devices having a physical locations. These additional references do not disclose acting in response to determining that the measurement data represents related parts of a combined measurement, based on location information indicating respective physical locations of the plurality of measurement devices, as claimed in claims 1 and 11. The additional references also do not contain disclosure that otherwise would have suggested to one of ordinary skill in the art at the time the present invention was made to modify the teachings of Bardy, Schafer, Wagner, and Zhou to achieve what is claimed in the present application.”
The Examiner disagrees. Although, the applied prior art (i.e. Bardy, Schafer, Wagner, and Zhou) fails to teach the amended subject matter, Applicant’s arguments fail to the teachings of Taft et al. Wherein, Taft et al. in view of Wagener teach the argued subject matter above, as addressed within the rejection below in more detail.





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 5-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taft et al., US PGPUB No. 20090281679 A1, hereinafter Taft, in view of Wagner, US PGPUB No. 20100167659 A1, hereinafter Wagner, in view of Miyaji et al., US PGPUB No. 20130342359 A1, hereinafter Miyaji.

Regarding claim 11, Taft discloses a system for automatically generating a combined display of measurement data (Taft; a system [¶ 0029-0030 and ¶ 0043-0044] for automatically generating a combined/grouped display of measurement data [¶ 0038-0039]; wherein, the grouping is implicitly automatic, given the executable steps/logic and computer controlled data monitoring and processing [¶ 0038-0039, ¶ 0047-0048, and ¶ 0074]), the system comprising:
a computing device (Taft; the system, as addressed about, comprising a computing device [¶ 0019-0020]; moreover, computer device further corresponds to server [¶ 0030] and/or utility portal [¶ 0043-0044]) configured to: 
establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of a subject and generate measurement data based on the electrical or mechanical properties of the subject (Taft; the computer device, as addressed above, configured to establish communication connections [¶ 0021 and ¶ 0033] with a plurality of meters (i.e. measurement devices) configured to measure electrical or mechanical properties of subject of interest (SOI) and generate measurement data based on the electrical or mechanical properties of the SOI [¶ 0028 and ¶ 0030]; moreover, intelligent grid infrastructure [¶ 0043-0044]; wherein, measurement devices correspond to feeders/meters [¶ 0028 and ¶ 0032]; and wherein a subject of interest (SOI) corresponds to a non-smart meter device, a modem, and/or a customer facility [¶ 0032 and ¶ 0043-0044]);
receive the measurement data generated by the plurality of measurement devices (Taft; the computer device, as addressed above, configured to receive the measurement data generated by the plurality of measurement devices [¶ 0029-0030]); and 
based on location information indicating respective physical locations of the plurality of measurement devices (Taft; based on location information indicating respective physical locations of the plurality of meters (i.e. measurement devices) [¶ 0030]; determined location [¶ 0034]), determine whether the measurement data represents related parts of a combined measurement (Taft; the computer device, as addressed above, configured to determine whether the measurement data represents requested reading/information (i.e. related parts) of a combined measurement [¶ 0038-0039] based on location information as addressed above; wherein, request of readings/information corresponds to information that is related based on the request [¶ 0074-0075]), and in response to determining that the measurement data represents related parts of a combined measurement (Taft; (performing data processing) in response to determining that the measurement data represents requested readings/information (i.e. related parts) of a combined measurement [¶ 0030 and ¶ 0038-0039]; moreover, request of readings/information as further addressed above):
automatically group the measurement data generated by the plurality of measurement devices (Taft; automatically group the measurement data generated by the plurality of meters (i.e. measurement devices) [¶ 0038-0039], in response to determining that the measurement data represents requested readings/information (i.e. related parts) of a combined measurement as addressed above; wherein, the grouping is implicitly automatic, given the executable steps/logic and computer controlled data monitoring and processing [¶ 0038-0039, ¶ 0047-0048, and ¶ 0074], as illustrated within Fig. 4); and
display the measurement data in a combined display of the measurement data in which the measurement data (Taft; display the measurement data in a combined display of the measurement data in which the measurement data [¶ 0038 and ¶ 0045], as illustrated within Fig. 5 and Fig. 8, in response to determining that the measurement data represents requested readings/information (i.e. related parts) of a combined measurement as addressed above).
Taft fails to disclose a mobile computing device configured to: 
measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of the equipment; and
automatically display the measurement data in a combined display of the measurement data in which the measurement data, as displayed, shares at least one axis of measurement.
However, Wagner a mobile computing device (Wagner; a monitoring system (i.e. mobile computing device, monitoring device) [¶ 0067, ¶ 0070-0071, ¶ 0074, and ¶ 0076], as illustrated within Fig. 5, Fig. 7, and Fig. 8) configured to: 
establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of the equipment (Wagner; establish communication connections with a plurality of sensor devices (i.e. measurement devices), as illustrated within Figs. 5, 7, and 8, configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of the equipment [¶ 0054-0056 and ¶ 0072-0073]; wherein, one or more sensor devices (i.e. plurality of measurement devices) are configured to measure electrical properties of equipment based on the electrical properties of equipment [¶ 0063-0064 and ¶ 0066-0067] and generate measurement data (i.e. power consumption) [¶ 0074 and ¶ 0077]; moreover, allowing a user to monitor electrical usage within a UI comprising sensor/measured data using one or more sensors [¶ 0092, ¶ 0095, and ¶ 0097], as illustrated within Figs. 9 and 17-18, via a monitoring device to perform tasks [¶ 0070-0071]).
Taft and Wagner are considered to be analogous art because both pertain to gathering data through monitoring devices, wherein said data is incorporated over a network system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft, to incorporate a mobile computing device configured to: establish communication connections with a plurality of measurement devices configured to measure electrical or mechanical properties of equipment and generate measurement data based on the electrical or mechanical properties of the equipment (as taught by Wagner), in order to provide feedback to a user that allows for optimized usage while reducing or controlling costs of equipment, devices, and appliances (Wagner; [¶ 0003, ¶ 0008-0009, and ¶ 0014]).
Taft as modified by Wagner fails to disclose to: automatically display the measurement data in a combined display of the measurement data in which the measurement data, as displayed, shares at least one axis of measurement.
However, Miyaji teaches in response to determining that the measurement data represents related parts of a combined measurement (Miyaji; (displaying data [¶ 0058-0060]) in response to determining that the measurement data represents related parts/characteristics of a combined measurement [¶ 0037 and ¶ 0075-0076]):
automatically display the measurement data in a combined display of the measurement data in which the measurement data, as displayed, shares at least one axis of measurement (Miyaji; automatically display the measurement data in a combined display of the measurement data in which the measurement data shares at least one axis of measurement as displayed [¶ 0058-0059, ¶ 0063-0065, and ¶ 0075-0076], as illustrated within Figs. 2A-B, in response to determining that the measurement data represents related parts of a combined measurement as addressed above; moreover, display the measurement data in a combined display is implicitly automatically, given the executable steps/logic and computer controller configured for data monitoring and processing [¶ 0075-0078 and ¶ 0092-0094]).
Taft in view of Wagner and Miyaji are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is incorporated over a network system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft as modified by Wagner, to incorporate in response to determining that the measurement data represents related parts of a combined measurement: automatically display the measurement data in a combined display of the measurement data in which the measurement data, as displayed, shares at least one axis of measurement (as taught by Miyaji), in order to provide an accurate estimate of demand response associated with potential energy savings (Miyaji; [¶ 0001-0002 and ¶ 0007-0008]).

Regarding claim 12, Taft in view of Wagner and Miyaji further discloses the system of Claim 11, wherein the combined measurement is a multiphase parameter (Taft; the combined measurement is a multiphase parameter (i.e. electricity parameters (e.g., voltage, amperage, wattage, waveform, power factor, power loss, etc.)) [¶ 0030 and ¶ 0032]), and the measurement data received from each measurement device represents a phase of the multiphase parameter (Taft; the measurement data received from each meter (i.e. measurement device) represents a phase of the multiphase parameter (i.e. electricity parameters) [¶ 0030 and ¶ 0032-0033]).

Regarding claim 15, Taft in view of Wagner and Miyaji further discloses the system of Claim 11, wherein the information indicating that the measurement data represents related parts of a combined measurement further includes time information indicating a proximity of time when the measurement data was generated by the plurality of measurement devices (Taft; the information indicating that the measurement data represents related parts of a combined measurement, as addressed within the parent claim(s), further includes time information indicating a proximity of time when the measurement data was generated by the plurality of meters (i.e. measurement devices) [¶ 0032 and ¶ 0034]).  

Regarding claim 16, Taft in view of Wagner and Miyaji further discloses the system of Claim 15, wherein the time information indicates that the measurement data was generated by the plurality of measurement devices during an overlapping time interval (Miyaji; the time information indicates that the measurement data was generated by the plurality of measurement devices during an overlapping time interval [¶ 0067-0069 and ¶ 0071], as illustrated within Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft as modified by Wagner and Miyaji, to incorporate the time information indicates that the measurement data was generated by the plurality of measurement devices during an overlapping time interval (as taught by Miyaji), in order to provide an accurate estimate of demand response associated with potential energy savings (Miyaji; [¶ 0001-0002 and ¶ 0007-0008]).

Regarding claim 17, Taft in view of Wagner and Miyaji further discloses the system of Claim 11, wherein the location information indicates a proximity of location where the measurement data was generated by the plurality of measurement devices (Taft; the location information indicates a proximity of location where the measurement data was generated by the plurality of meters (i.e. measurement devices) [¶ 0030, ¶ 0032, and ¶ 0034]).  

Regarding claim 18, Taft in view of Wagner and Miyaji further discloses the system of Claim 17, wherein the location information indicates that the measurement data was generated by the plurality of measurement devices at an equipment test point (Taft; the location information indicates that the measurement data was generated by the plurality of meters (i.e. measurement devices) at an SOI test point [¶ 0030, ¶ 0032, and ¶ 0034]).
Wagner further teaches the measurement data was generated by the plurality of measurement devices at an equipment test point (Wagner; the measurement data was generated by the plurality of sensors (i.e. measurement devices) at an equipment test point [¶ 0054-0055 and ¶ 0072-0073]; wherein, one or more sensor devices (i.e. plurality of measurement devices) are configured to measure electrical properties of equipment based on the electrical properties of equipment [¶ 0063-0064 and ¶ 0066-0067] and generate measurement data (i.e. power consumption) [¶ 0074 and ¶ 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft as modified by Wagner and Miyaji, to incorporate the measurement data was generated by the plurality of measurement devices at an equipment test point (as taught by Wagner), in order to provide feedback to a user that allows for optimized usage while reducing or controlling costs of equipment, devices, and appliances (Wagner; [¶ 0003, ¶ 0008-0009, and ¶ 0014]).

Regarding claim 19, Taft in view of Wagner and Miyaji further discloses the system of Claim 11, wherein the measurement data, as displayed in the combined display, shares at least two axes of measurement (Miyaji; the measurement data shares at least two axes of measurement as displayed in the combined display [¶ 0058-0059 and ¶ 0063-0066], as illustrated within Fig. 2A-B). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft as modified by Wagner and Miyaji, to incorporate the measurement data, as displayed in the combined display, shares at least two axes of measurement (as taught by Miyaji), in order to provide an accurate estimate of demand response associated with potential energy savings (Miyaji; [¶ 0001-0002 and ¶ 0007-0008]).

Regarding claim 20, Taft in view of Wagner and Miyaji further discloses the system of Claim 19, wherein the combined display is a graph of the measurement data (Miyaji; the combined display is a graph of the measurement data [¶ 0058-0059 and ¶ 0063-0066], as illustrated within Fig. 2A-B), and wherein the measurement data received by the mobile computing device is superimposed in the graph using the at least two axes of measurement (Miyaji; the measurement data received by the mobile computing device [¶ 0033, ¶ 0041-0042, and ¶ 0044] is placed/superimposed in the graph using the at least two axes of measurement [¶ 0058-0059 and ¶ 0063-0066], as illustrated within Fig. 2A-B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft as modified by Wagner and Miyaji, to incorporate the combined display is a graph of the measurement data, and wherein the measurement data received by the mobile computing device is superimposed in the graph using the at least two axes of measurement (as taught by Miyaji), in order to provide an accurate estimate of demand response associated with potential energy savings (Miyaji; [¶ 0001-0002 and ¶ 0007-0008]).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 11, due to the similarities claim 1 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 12, due to the similarities claim 2 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 2.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 15, due to the similarities claim 5 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 16, due to the similarities claim 6 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 17, due to the similarities claim 7 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 18, due to the similarities claim 8 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 20, due to the similarities claim 10 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 10.



Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Taft in view of Wagner and Miyaji as applied to claim(s) 2 and 12 above, and further in view of Taft, US PGPUB No. 20130051498 A1, hereinafter Taft-498.

Regarding claim 13, Taft in view of Wagner and Miyaji further discloses the system of Claim 12, wherein the multiphase parameter is an electrical parameter having at least three component phases (Taft; the multiphase parameter (i.e. electricity parameters) is an electrical parameter implicitly having at least three component phases (i.e. voltage, amperage, wattage, waveform, power) [¶ 0030]; moreover, reading from a power sensor [¶ 0032]).
Taft as modified by Wagner and Miyaji fails to explicitly disclose three component phases.
However, Taft-498 teaches an electrical parameter having at least three component phases (Taft-498; an electrical parameter having at least three component phases [¶ 0054-0055, ¶ 0072, and ¶ 0074], as illustrated within Fig. 6; moreover, three voltage waveforms [¶ 0021-0022]).
Taft in view of Wagner and Miyaji and Taft-498 are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is analyzed and stored and/or presented.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Taft as modified by Wagner and Miyaji, to incorporate an electrical parameter having at least three component phases (as taught by Taft-498), in order to provide a means of eliminating harmonic components of input signals while utilizing Clarke transformers (Taft-498; [¶ 0061-0065]).

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 13, due to the similarities claim 3 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 3.



Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taft in view of Wagner, Miyaji, and Taft-498 as applied to claims 3 and 13 above, and further in view of Kindseth et al., US PGPUB No. 20130051498 A1, hereinafter Kindseth.

Regarding claim 14, Taft in view of Wagner, Miyaji, and Taft-498 further discloses the system of Claim 13, wherein the display includes three component phases of a three-phase voltage, current, or power parameter (Taft; the combined display, as illustrated within Fig. 5, implicitly includes three component phases of a three-phase voltage, current, or power parameter [¶ 0030, ¶ 0032, and ¶ 0038]; wherein, the analytics of the sensor readings corresponds to three component phases; wherein, the data supplied to server and displayed within a GUI [¶ 0038], as illustrated within Fig. 5, implicitly incorporates the data collected via the sensors of the meter, given that meters are configured to transmit data to the server for further analytics [¶ 0030 and ¶ 0032-0033]).
Taft-498 further teaches component phases of a three-phase voltage, current, or power parameter (Taft-498; there multi –input/phase parameter [¶ 0021-0022] is an electrical parameter having at least three component phases [¶ 0054-0055, ¶ 0072, and ¶ 0074], as illustrated within Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Taft as modified by Wagner, Miyaji, and Taft-498, to incorporate component phases of a three-phase voltage, current, or power parameter (as taught by Taft-498), in order to provide a means of eliminating harmonic components of input signals while utilizing Clarke transformers (Taft-498; [¶ 0061-0065]).
Taft as modified by Wagner, Miyaji, and Taft-498 fails to teach wherein the at least one axis of measurement represents time.
However, Kindseth teaches wherein a combined display includes three component phases of a three-phase voltage, current, or power parameter, and wherein at least one axis of measurement represents time (Kindseth; a combined display includes three component phases of a three-phase voltage/current, wherein at least one axis of measurement represents time [¶ 0033-0034], as illustrated within Fig. 9; wherein, data is based on input from a measuring device [¶ 0018-0019]).
Taft in view of Wagner, Miyaji, and Taft-498 and Kindseth are considered to be analogous art because they pertain to gathering data through monitoring devices, wherein said data is analyzed and stored and/or presented.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taft as modified by Wagner, Miyaji, and Taft-498, to incorporate a combined display includes three component phases of a three-phase voltage, current, or power parameter, and wherein at least one axis of measurement represents time (as taught by Kindseth), in order to provide a means of quantifying and identifying voltage anomalies with a system through monitoring (Kindseth; [Abstract and ¶ 0001]). 

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 14, due to the similarities claim 4 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 4.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616